Citation Nr: 0315437	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-07 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946, from August 1949 to August 1952, and from August 1952 
to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which determined that the veteran had 
not submitted new and material evidence in order to reopen 
his claim of service connection for a cardiovascular 
disability.  In June 2001, the Board reopened the veteran's 
claim and remanded the issue of service connection for a 
cardiovascular disability.

By rating decision dated June 1957, the veteran was granted 
service connection for 'kinking of the aorta' effective May 
1956.  Service connection for kinking of the aorta was 
subsequently severed by rating decision dated October 1959, 
as it was found to be a constitutional or developmental 
abnormality and not a disability under the law.  The Board 
affirmed the severance in an August 1960 decision.

As noted in the Board's June 2001 decision, the record 
contains several diagnoses of cardiovascular disorders, and 
it is difficult to say whether the current disabilities are 
separate from or are related to the kinking of the aorta 
addressed in October 1959.  For this reason, it was 
determined to adjudicate the claim as service connection for 
a cardiovascular disability. 

The Board concluded that additional medical expertise was 
needed to render an equitable decision on this claim and in 
April 2003 requested a medical opinion from the Veterans 
Health Administration (VHA) in accordance with 38 C.F.R. 
§ 20.901(a).  In conformance with 38 C.F.R. § 20.903, the 
appellant and his representative were notified at the time 
the VHA opinion was initially sought in an April 2003 letter.  
After the opinion was received at the Board, the 
representative was provided a copy and 60 days to submit any 
additional evidence or argument in response to the opinion.  
See 38 C.F.R. § 20.903.  The appellant's representative 
presented additional argument in May 2003.


FINDINGS OF FACT

1.  The veteran's aortic disorders, namely his aortic 
valvular disease (including his aortic regurgitation), and 
his dilation and tortuosity of the aorta are congenital in 
nature.  The appellant does not have an aortic disability 
that is of service origin.

2.  The veteran's aortic disorders, namely his aortic 
valvular disease (including his aortic regurgitation), and 
his dilation and tortuosity of the aorta clearly and 
unmistakably preexisted service; they did not increase in 
severity beyond their natural progression while in service.  

3.  The veteran's hypertension, cardiomyopathy, and 
congestive heart failure were not incurred in service, or 
within the first post-service year.  

4.  The veteran's hypertension, cardiomyopathy, and 
congestive heart failure were first diagnosed many years 
after service.  


CONCLUSIONS OF LAW

1.  Aortic valve disease, including aortic regurgitation, and 
dilation and tortuosity of the aorta clearly and unmistakably 
preexisted service, and the presumption of soundness on entry 
into service is rebutted. 38 U.S.C.A. §§ 1111, 1137 (West 
2002); 38 C.F.R. § 3.304(b) (2002).


2.  A cardiovascular disability, to include, aortic valve 
disease, including aortic regurgitation, and dilation and 
tortuosity of the aorta, as well as cardiomyopathy, 
hypertension, and congestive heart failure was not incurred 
in or aggravated by military service, nor may they be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

Service medical records show that the veteran's 
cardiovascular system was normal upon entry into service in 
June 1943, and upon separation in April 1946.

Service medical records show that in August 1950, upon an 
active duty examination, a soft systolic murmur was detected.  
A chest x-ray in September 1955 revealed an elongated and 
tortuous aorta.  Upon separation from service in May 1956, it 
was noted that the veteran had a history of aortic dilatation 
and an EKG done in conjunction with the examination, showed 
normal tracing.

The veteran underwent a VA cardiology examination in August 
1956.  He stated that for the past 4 years, he had noticed 
the occurrence of a mild to moderate, sharp, stabbing pain in 
the left pectoral region, without radiation, whenever he 
exercised strenuously.  

An addendum was prepared in November 1956 in which the 
examiner commented on x-rays taken.  His impression was 
anomaly of the great vessels of the heart.  

The veteran was hospitalized in December 1956 and January 
1957 complaining of precordial discomfort.  Although an 
initial impression was provided of aortic valvular disease, 
and rule out congenital anomaly, the final diagnosis provided 
was anomaly of the aorta, nature undetermined.  

A VA addendum was prepared in February 1957 in which the 
examiner commented on the veteran's hospitalization and a 
recent article dealing with the veteran's condition.  The 
examiner's final diagnosis was kinking of the aortic arch.  
He opined that the condition was benign in nature.  

A memorandum from the Director of Professional Services dated 
March 1957 indicates that the veteran's aorta condition is 
best considered to be a manifestation or residual of some 
pathologic aortic condition rather than a constitutional or 
developmental abnormality.  He agreed with the February 1957 
opinion that the condition was benign in nature.  He 
suspected an atherosclerotic etiology.  

The veteran was seen in April 1957.  It was noted that the 
veteran was practically asymptomatic, but did have dyspnea, 
but only on moderate exertion like running.  

In June 1957, the veteran was granted service connection for 
kinking of the aortic arch as twenty percent disabling, 
effective from May 1956.  A memorandum from the office of the 
Chief Medical Director dated July 1958, indicates that the 
director reviewed x-rays of the veteran and that it was his 
opinion that the aortic abnormality was congenital in origin.  
Service connection was severed in October 1959 on the basis 
that the service-connected disability was a congenital 
defect.  This was affirmed by Board decision dated August 
1960.

The veteran was seen by Dr. R. M. in September 1963.  The 
examiner's impression was aortic stenosis, cause 
undetermined.  The examiner commented that the veteran's 
heart lesion might have been congenital, but taking the 
veteran's age in mind plus the physical findings, made the 
examiner comment that it looked more that it might have been 
an acquired luetic aortitis.  

An x-ray from May 1981 showed a bulging of the aorta knob and 
posterior aspect of it, which in the left lateral projection 
exhibited elongation and was suggestive of a posterior 
kinking of the aorta, just below the aortic knob, suggestive 
of a pseudo-coantation, rather than aneurysm.  

A radiographic report dated October 1989 showed a very 
tortuous aorta and VA outpatient treatment records dated 
between July 1990 and June 1999 show that the veteran had 
post-service treatment for a cardiovascular disability, to 
include a reported history of chest pain and shortness of 
breath.  This evidence also contains various diagnoses of 
cardiovascular disabilities, such as moderate aortic 
regurgitation, dilated cardiomyopathy, high blood pressure, 
congestive heart failure, and megaloblastic anemia.

VA Medical Center treatment records were submitted from 
November 1999 to September 2001.  They show that the veteran 
continued to be seen for cardiomyopathy.  An echocardiogram 
from September 1999 showed a moderately dilated left atrium.  

The veteran underwent a VA examination in January 2002.  
Diagnoses were aortic valvular disease, etiology congenital; 
anatomic aortic regurgitation and concentric left ventricular 
hypertrophy; functional premature ventricular contractions 
over normal sinus rhythm at present; and congestive heart 
failure with a left ventricular ejection fraction of 20 %.  
The examiner specifically noted that the veteran's aortic 
valvular disease was the only disabling cardiovascular 
disorder currently present.  The examiner noted that the 
onset of this condition was mostly congenital, but first 
registered as a simple cardiac murmur while in military 
service in 1950.  The examiner commented that this would not 
be the result of a service injury or disease.  

In April 2003, the Board obtained an expert medical opinion 
regarding the veteran's claim.  The physician commented that 
review of the veteran's record was complicated by the fact 
that much of it was illegible, especially the older parts 
which were hand-written.  

The physician commented that the cardiovascular diagnoses 
listed in the medical record included aortic regurgitation of 
moderate severity, a dilated cardiomyopathy, attributed to 
excessive alcohol consumption, systemic hypertension, and 
dilation and tortuosity of the aorta.  The physician 
commented that the dilation and tortuosity of the aorta could 
have been secondary to chronic aortic regurgitation, systemic 
hypertension, or generalized atherosclerosis, and the 
physician could not determine which of these three played the 
biggest role.  The physician commented that the aortic 
dilation and tortuosity were not likely to have contributed 
to his symptoms.  

The physician commented that the aortic regurgitation was 
presumably congenital (since this was the most likely cause 
of isolated aortic valve disease) although the echocardiogram 
did not detail the morphology of the valve so it could 
conceivably be acquired (e.g. secondary to systemic 
hypertension, rheumatic, etc.).  The physician commented that 
the other diagnoses were all acquired although the aortic 
root dilation and tortuosity might have been secondary, at 
least in part, to the chronic aortic regurgitation.  

The physician commented that since aortic regurgitation was 
likely to be congenital, it presumably started at birth, and 
would gradually have worsened over time (including the time 
in which the veteran was on active duty).  The physician 
stated that the most recent cardiovascular examination rated 
the regurgitation as only moderate in severity, and the 
veteran was in fact, only minimally symptomatic.  The other 
cardiovascular diagnoses would have been likely to develop at 
some time in adult life and progressed gradually.  The 
examiner commented that there was probably some progression 
of the veteran's disorders during his two different periods 
of service, but no more so than at any other comparable 
period of time.  The examiner concluded that there was no 
reason to believe that any of the veteran's disorders began 
during his period of active duty.  

II. Veterans Claims Assistance Act of 2000

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the March 2000 Statement of 
the Case as well as the June 2002 Supplemental Statement of 
the Case.  In these documents, the RO also provided notice of 
what evidence it had considered.  

In September 2001, the RO sent the veteran a VCCA letter.  In 
said letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.  Therefore, the Board 
finds that the Department's duty to notify has been 
satisfied.  38 C.F.R. § 3.159 (b) (2002); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

Finally, with regard to VA's duty to notify, the Board notes 
that the VCAA notification letter sent to the appellant in 
September 2001 essentially complied with the recent holding 
of Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
advised the appellant of the VCAA.  The RO's duty to notify, 
pursuant to 38 C.F.R. § 3.159(b), was not invalidated by the 
recent Federal Circuit decision.  Moreover, although the 
letter requested a response within 60 days, the appellant was 
also expressly notified that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The appellant's case was not decided 
before the one-year period expired, so the appellant has been 
accorded full due process of law.  

With respect to VA's duty to assist, all medical records 
referenced by the appellant have been obtained, to include VA 
treatment records.  In direct reply to the VCAA-notice 
letter, the appellant submitted a signed statement indicating 
that all treatment had been through the VA medical facility 
in San Juan.  Those records have been obtained.  The veteran 
has not referenced any private treatment records he wanted VA 
to consider, nor has he indicated that he has applied for or 
is receiving disability benefits from the Social Security 
Administration.  Therefore, there is no indication in the 
record that relevant records exist that have not been 
obtained.  It is clear that the claimant has nothing further 
to submit, and adjudication of his claim can proceed.

The duty to assist also includes, when appropriate, the duty 
to conduct a medical examination of the claimant or obtain 
medical opinions when they are needed to decide a claim.  The 
appellant was afforded several VA examinations to determine 
the etiology of any cardiovascular disorders.  Additional 
examination or opinion is not needed because there is 
sufficient evidence to decide the claim.

The appellant's representative has requested that the Board 
obtain an independent medical expert (IME) opinion in this 
case.  When, in the judgment of the Board, an additional 
medical opinion is warranted by the medical complexity or 
controversy involved in an appeal, the Board will obtain an 
IME.  38 C.F.R. § 20.901(d).  A claimant or his 
representative can request that the Board obtain an IME, and 
the request will be granted upon a showing of good cause, 
such as the identification of a complex or controversial 
medical or legal issue involved in the appeal that warrants 
obtaining such an opinion.  38 C.F.R. § 20.902.  

The Board concludes that referring this case for an IME is 
not warranted for the following reasons.  First, the 
appellant's representative has not shown good cause, in that 
a complex or controversial medical or legal issue involved in 
this appeal was not identified in conjunction with the 
request.  Second, the Board's own review of the record does 
not disclose that there is a complex or controversial medical 
or legal issue in this case.  Rather, there is medical 
evidence establishing that service connection is not 
warranted for any of the veteran's heart disorders, and the 
contrary medical evidence is not persuasive for the reasons 
given below.  Therefore, there is certainly no 
"controversy."  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
In light of the circumstances of this case, which has 
involved extensive development of all medical records known 
to exist, and obtaining VA medical examinations and opinions 
concerning the etiology of the appellant's claimed heart 
disorder(s), it appears that VA has done everything 
reasonably possible to assist the appellant.  Further delay 
of the appellate review of this case by the Board would serve 
no useful purpose.  Accordingly, the Board finds that 
additional efforts to assist within the letter and spirit of 
the VCAA are not required.  Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

III. Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served 90 days or more during a period of war 
and cardiovascular-renal disease becomes manifest to a degree 
of 10 percent within a year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by such service, even though there is no 
evidence of the disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  The service for 90 days must be continuous 
active service. 38 C.F.R. § 3.307(a)(1); see Robinson v. 
Brown, 9 Vet. App. 398, 400 (1996).  In determining whether a 
disorder existed prior to entry into service, it is important 
to look at accepted medical principles including clinical 
factors pertinent to the basic character, origin, and 
development of the disorder.  38 C.F.R. § 3.304(b)(1).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).  

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently -- 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

Service connection may be granted, if warranted, for 
diseases, but not defects, of congenital, developmental or 
familial (hereditary) origin which either first become 
manifest during service or which pre-exist service and 
progress at an abnormally high rate during service.  This is 
based on the notion that a disease, versus a defect, is 
usually capable of improvement or deterioration. VAOPGCPREC 
67-90 (1990).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or if clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. 1111.


The service medical records, including the veteran's entrance 
examination, for his first period of active duty are negative 
for complaints or findings of any cardiovascular disorders.  
Also, there is no report of examination for entrance on 
active duty for his second period of service.  Therefore, the 
presumption of soundness attaches to the veteran for both 
periods of active service.  Under that presumption, a veteran 
who served during a period of war or during peacetime service 
after December 31, 1946, is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
manifested in service existed before service and was not 
aggravated by service will rebut the presumption. 38 U.S.C.A. 
§§ 1111, 1137. See 38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 
Vet. App. 238, 245-46 (1994) (a history of preservice 
conditions recorded at the time of service entrance 
examination does not constitute a notation of such conditions 
but will be considered together with all other material 
evidence in determinations as to inception).

As will be discussed below, the evidence of record 
demonstrates that the veteran's aortic disorders (his aortic 
valvular disease as well as his dilation and tortuosity of 
the aorta) are developmental disorders which preexisted his 
active duty service.  Although a memorandum from the Director 
of Professional Services in March 1957 opined that the 
veteran's aorta condition was best considered a pathologic 
aortic condition rather than a constitutional or 
developmental abnormality, and a private examiner commented 
in September 1963 that the veteran's age and physical 
findings made it look like the veteran had acquired luetic 
aortitis more so than a congenital disorder, other medical 
opinions have come to the opposite conclusion.  In July 1958, 
after reviewing x-rays, the Chief Medical Director opined 
that the veteran's aortic abnormality was congenital in 
origin.  Similarly, in January 2002, a VA examiner opined 
that the veteran's aortic valvular disease was mostly 
congenital.  Finally, a VA medical opinion was obtained in 
April 2003 wherein the physician commented that the veteran's 
aortic regurgitation was likely congenital and that the root 
dilation and tortuosity might have been secondary to the 
chronic aortic regurgitation.  

As is true with any piece of evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

In this case, the most weight is given to the opinions which 
concluded that the veteran's aortic disorders (aortic 
valvular disease and dilation and tortuosity of the aorta) 
were congenital in nature.  The opinion from the Director of 
Professional Services from March 1957 and the private opinion 
from September 1963 were both made without referring to the 
veteran's medical records.  By contrast, the opinion from 
July 1958 was made after the examiner's review of the 
veteran's x-rays from service.  Similarly, the January 2002 
and April 2003 opinions were made after a review of the 
veteran's claims file.  Also, in reference to the September 
1963 opinion, it is noted that the Court has rejected the 
"treating physician rule," which holds that opinions of a 
claimant's treating physician are entitled to greater weight 
than opinions from medical experts who have not treated a 
claimant. Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  
Thus, based on the discussion above, the balance of the 
evidence shows that the veteran's aortic disorders (aortic 
valvular disease and dilation and tortuosity of the aorta) 
were congenital in nature.  

It next must be determined whether the congenital disorders 
increased in severity as a result of service.  The service 
medical records are not of great assistance in answering this 
question.  A chest x-ray from September 1955 shows that the 
veteran had an elongated and tortuous aorta, but this is the 
only service medical record showing any kind of aortic 
disorder.  An opinion was obtained in April 2003 to answer 
this question, with the examiner reviewing the claims file 
and commenting that there was probably some progression of 
the veteran's congenital disorders during the veteran's two 
different periods of service, but no more so that at any 
other comparable period of time.  Based on the examiner's 
opinion, and the lack of service medical records showing an 
increase in severity of the veteran's aortic disorders, it 
must be concluded that the veteran's congenital aortic 
disorders did not increase in service during service beyond 
their normal progression.  For that reason, service 
connection for the veteran's congenital aortic disorders must 
be denied.  

This, however, does not end the inquiry.  The veteran has 
been diagnosed with a number of other cardiovascular 
disorders which are not congenital in nature.  He has been 
diagnosed with hypertension, cardiomyopathy, and congestive 
heart failure.  However, other than the murmur noted in 
August 1950 (attributed by a VA examiner in January 2002 to 
the veteran's congenital aortic disorders) and the elongated 
aorta in September 1955, the service medical records are 
silent for any cardiovascular disorders.  There is no record 
of treatment for or any diagnoses of hypertension, 
cardiomyopathy, or congestive heart failure within one year 
of leaving service.  There are no diagnoses of these 
disorders until the late 1980s, many years after service.  
Also, the independent physician in April 2003 commented that 
the cardiovascular disorders (other than the veteran's aortic 
disorders) likely developed at some point when he was an 
adult and progressed gradually, and that there was no reason 
to believe that any of the disorders began during active 
duty.  Based on the medical records and the April 2003 
medical opinion, it must be concluded that the veteran's 
cardiovascular disorders (other than his aortic disorders) 
were not incurred in or aggravated by service.  

The etiology of the veteran's cardiovascular disorders is 
beyond the range and scope of competent lay evidence 
contemplated by the applicable regulations and it is not 
shown that the veteran possesses the requisite education, 
training or experience to provide competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, the probative, competent evidence shows that the 
veteran's aortic disorders, including his aortic valvular 
disease, aortic regurgitation, and dilation and tortuosity of 
the aorta are congenital in nature, and that they did not 
worsen in severity during the veteran's periods of service.  
Also, the probative competent evidence shows that the 
veteran's other cardiovascular disorders, including his 
cardiomyopathy, hypertension, and congestive heart failure 
were not shown until many years after service, and were not 
incurred in service or within one year of leaving service.  
As the preponderance of the evidence is against the claim, 
and because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply, and his claim for service 
connection for a cardiovascular disability must be denied. 38 
U.S.C.A. § 5107(b) (West 2002).   


ORDER

Entitlement to service connection for a cardiovascular 
disability is denied.  


		
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

